Citation Nr: 0615059	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  92-06 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
lumbar spine, to include as secondary to service-connected 
disability.

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the lumbar area, Muscle Group XX, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from July 1944 to 
November 1945.  
A September 2004 decision of the Board of Veterans' Appeals 
(Board) granted entitlement to a total disability rating for 
compensation based on individual unemployability due to 
service-connected disabilities and remanded the issues of 
entitlement to service connection for arthritis of the lumbar 
spine, to include as secondary to service-connected 
disability, and entitlement to an increased evaluation for 
service-connected gunshot wound (GSW) to the lumbar area, 
Muscle Group (MG) XX, to the Department of Veterans Affairs 
(VA) Regional Office in St. Louis, Missouri (RO) for 
additional development. 

The veteran was sent a letter from the Board in February 2006 
in which he was informed that the Veteran's Law Judge who 
conducted a hearing with the veteran in September 2003 was no 
longer employed by the Board.  The letter went on to note 
that although a complete transcript of the hearing was of 
record, the veteran had a right to another Board hearing if 
he desired.  It was noted that if the veteran did not respond 
within 30 days from the date of the letter, the Board would 
assume that he did not desire another hearing.  The veteran 
did not respond within 30 days.


FINDINGS OF FACT

1.  The medical evidence of record does not show arthritis of 
the lumbar spine as a result of service or service-connected 
disability.

2.  The veteran failed, without good cause, to appear for 
scheduled VA examinations in July and October 2005.


CONCLUSIONS OF LAW

1.  Arthritis of the lumbar spine was not incurred in or 
aggravated by service, may not be presumed to have been so 
incurred, and is not proximately due to, or the result of, a 
service-connected disorder.  38 U.S.C.A. §§ 101, 1101, 1110, 
1112, 1113, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 
3.6, 3.303, 3.307, 3.309, 3.310 (2005).  

2.  Due to the veteran's failure to report for VA 
examinations, his claim of entitlement to an increased rating 
for residuals of a GSW of the lumbar area, MG XX, is denied.  
38 C.F.R. § 3.655 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

The notice and assistance provisions of the VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  Nevertheless, in May 
2005, the RO sent the veteran a letter in which he was 
informed of the requirements needed to establish his claim 
for service connection and for an increased rating.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was received from the veteran.  

Although the veteran has indicated that there are possibly 
relevant private treatment records not on file, the veteran 
was requested in the May 2005 VA letter to fill out and 
return VA authorization forms to obtain these records but 
failed to respond.  Under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate his claims."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  

The duty to notify includes informing the veteran that he 
must send in all evidence in her possession pertaining to his 
claims.  38 C.F.R. § 3.159(b)(1).  The May 2005 letter stated 
"[i]f there is any other evidence or information that you 
think will support your claim, please let us know.  If the 
evidence or information is in your possession, please send it 
to us."  It is clear from this document that the RO was 
asking for any records related to the veteran's claims.  The 
duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

The veteran was not informed that a disability rating and 
effective date would be assigned if his claim service 
connection claim was granted or that a particular effective 
date would be assigned if his increased rating claim was 
granted.  However, since the veteran's claims for service 
connection for arthritis of the lumbar spine and for an 
increased evaluation for service-connected GSW of the lumbar 
area are being denied, no disability rating or effective date 
will 
be assigned, so there can be no possibility of any prejudice 
to the veteran.  See Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).

Under the provisions of the VCAA, the VA has a duty to assist 
the claimant in obtaining evidence necessary to substantiate 
a claim.  The VCAA also requires VA to provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159.  The Board notes that the veteran has failed to 
appear on two recent occasions in which examinations have 
been scheduled to determine the current severity of his 
service-connected disability, including as recently as 
October 2005.  There is evidence on file that a letter was 
sent to the veteran's last address of record notified him 
prior to the October 2005 examination that he would be 
scheduled and notified of his upcoming VA examination and 
that failure to report for a VA examination may have adverse 
consequences, including the denial of the claims.  In fact, 
the veteran has been given ample opportunity to present 
evidence and argument in support of his claims.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. April 5, 2006); see also Dingess/Hartman v. Nicholson, 
Nos. 01-1917, 02-1506 (U.S. Vet.App. March 3, 2006).  

Service Connection Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish service connection for 
the claimed disorders, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  In order to prevail on the issue of 
entitlement to secondary service connection there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

The veteran contends that he has lumbar arthritis that either 
began in service or is secondary to service-connected GSW of 
the lumbar area.  Service connection was granted for 
residuals of a GSW of the lumbar area, MG XX, in a November 
1945 rating decision.

The veteran's service medical records do not reveal any 
evidence of arthritis of the lumbar spine.  The initial 
postservice evidence of arthritis of the lumbar spine was 
not until VA examination in June 1974, which is over 30 
years after service discharge.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to 
provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  Moreover, there is no medical 
evidence on file linking the veteran's arthritis of the 
lumbar spine to either service or service-connected 
disability.  In fact, the only nexus opinion on file is an 
April 1997 VA opinion, in which the examiner did not find 
any functional loss in the area of the GSW scar of the 
lumbar area and concluded that the residuals of a GSW of 
MG XX neither caused nor aggravated the veteran's spinal 
arthritis.  Consequently, service connection for arthritis 
of the lumbar spine, including as secondary to service-
connected residuals of a GSW of the lumbar area, is not 
warranted on either a direct or secondary basis.

The Board has also considered the veteran's hearing testimony 
and written contentions.  However, as a layperson without the 
appropriate medical training and expertise, the veteran is 
not competent to render a probative opinion on a medical 
matter, such as whether he has a current disability related 
to service, or whether there is a medical relationship 
between a claimed disability and a service-connected 
disorder.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).

Because the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is also not 
for application with respect to the issue of entitlement to 
service connection for arthritis of the lumbar spine.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Increased Rating Claim

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4 (2005), represent the average impairment of earning 
capacity resulting from disability. 

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase, without good cause, 
the claim will be denied.  38 C.F.R. § 3.655(b).  Examples of 
"good cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).  

The veteran was scheduled for VA examination of his service-
connected residuals of a GSW of the lumbar area in July and 
October 2005 in conjunction with his increased rating claim.  
The veteran failed to report for the examinations.  

Pursuant to 38 C.F.R. § 3.327(a) (2005), examinations will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  See also 38 C.F.R. § 3.159 (2005).  
Individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  See 
38 C.F.R. § 3.655.

In this case, VA scheduled the veteran for examination of his 
GSW residuals of the lumbar area as there were questions 
concerning the current level of severity of the disability.  
In fact, no VA evaluation for rating purposes of this 
service-connected disability had been conducted since April 
1997.  Moreover, the medical records on file dated after 
April 1997 were primarily for treatment purposes; they are 
not part of a comprehensive examination for evaluation 
purposes and are not sufficient for rating purposes.  It is 
therefore clear that an additional examination was required 
and was properly scheduled.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (holding that VA's statutory duty to assist 
requires a thorough and contemporaneous medical examination 
that is sufficient to ascertain the current level of 
disability).  

Although an August 2005 VA Form 119, Report of Contact, 
reveals that the veteran was unable to attend a scheduled 
July 2005 VA examination because of illness, the veteran said 
that he would attend another scheduled VA examination.  
However, the veteran failed to report for a scheduled VA 
orthopedic examination in October 2005 without explanation.  
There is no evidence on file which indicates that the veteran 
was not provided timely notice to report for the scheduled VA 
examination in October 2005.  In the absence of evidence to 
the contrary, it cannot be presumed that the veteran did not 
receive notice of the scheduled examination.  The United 
States Court of Appeals for Veterans Claims (Court) has ruled 
that there is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992), citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  While 
the Ashley case dealt with regularity of procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied this presumption of regularity to procedures at 
the RO.  

In this case, there is no evidence on file demonstrating that 
the veteran had "adequate reason" or "good cause" for failing 
to report to be examined by VA in October 2005; and no 
explanation has been provided by the veteran for his failure 
to appear for the examination.  Additionally, an August 2005 
VA letter to the veteran specifically advised him that 
failure to report for a scheduled VA examination could result 
in the denial of the claim.  

The dispositive law in this case is 38 C.F.R. § 3.655.  The 
veteran failed to report for scheduled VA examination in 
October 2005, which were necessary in order for the RO to 
properly evaluate his increased rating claim.  No adequate 
explanation has been offered for his failure to report.  
There is no evidence on file demonstrating that the veteran 
had good cause for failing to report for examination of his 
service-connected GSW residuals of the lumbar area when VA 
requested.  He has not since explained why he failed to 
appear for the examination and he has not submitted recent 
medical evidence concerning the service-connected disability 
in question which would enable to RO to evaluate the 
disability in an informed manner.  See 38 C.F.R. § 3.326 
(2005).

In cases where the law and not the evidence is dispositive, 
the claim must be denied because of the absence of legal 
merit or the lack of entitlement under law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In such a situation, the 
Board has no alternative but to deny the veteran's increased 
rating claim as provided under the regulatory provisions of 
38 C.F.R. § 3.655.  Accordingly, the appropriate disposition 
of the veteran's claim of entitlement to an increased 
evaluation for residuals of a GSW of the lumbar area is 
denial of the claim.


ORDER

Service connection for arthritis of the lumbar spine is 
denied.

An increased evaluation for service-connected residuals of a 
GSW of the lumbar area is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


